Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 11/27/2020, with respect to claims 1 and 18 have been fully considered and are persuasive.  The 35 USC 112(a) and 35 USC 112(b) rejection of claims 1 and 18 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5-18 are allowed.
The most pertinent prior art, although falling under the same Assignee, is Mou US 20190302076. At most this prior art teaches the concept of flow between multiple chambers and utilizes a sensor. The prior art does not teach the structural elements and specific configuration seen in claims 1 and 18. No other art was found to have anticipated nor rendered obvious the limitations of claims 1 and 18. The 35 USC 112 issues were overcome with the amendments and remarks filed on 11/27/2020. The remarks clarify the function of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863